TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-18-00045-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                v.

                              TMBJ Investments, Inc., Appellee




               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-17-002879, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Glenn Hegar, Comptroller of Public Accounts of the State of Texas,

and Ken Paxton, Attorney General of the State of Texas have filed an agreed motion to dismiss

this appeal. We grant appellants’ motion and, as requested by the parties, dismiss the appeal

with prejudice to refiling by any party. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed on Appellants’ Motion

Filed: December 18, 2019